DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, Figs. 1-10, and claims 1-21 in the reply filed on 02-03-2022 is acknowledged.
Claim Objections
Claims 1, 4, 10, and 21 are objected to because of the following informalities:
Claim 1, line 15, change “an” to --the--;
Claim 1, line 16, change “a” to --the--;
Claim 4, line 1, change “comprising” to --wherein the first bin bucket comprises--;
Claim 10, line 2, after “the” insert --first--; and
Claim 21, line 1, after “The” insert --integrated--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if the “one or more components” recited in claim 14, line 2, are referencing one or more of the elements of the self-opening mechanism previously recited in claim 13, lines 18-25.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,760,315. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the instant application and claim 5 of the patent each recite:
a stowage bin assembly comprising:
a bin bucket assembly (claim 1) including a first bin bucket (bin bucket) having an opening (inherent) and a first sidewall (at least one sidewall), the first sidewall including a first notch (notch);
a bin door (stowage bin door, claim 1) coupled to the bin bucket assembly, the bin door being movable relative to the first bin bucket between an open position and a closed position, the bin door in the closed position covering the opening;
a first hinge assembly (at least one hinge assembly, claim 1) having a first housing (housing) received in the first notch, the first hinge assembly having an interior cavity (inherent to housing); and
a first self-opening mechanism (self-opening mechanism, claims 2-5) received in the interior cavity of the first hinge assembly, the first self-opening mechanism including:
a rotary crank (claim 3) having a pivot pin aperture and an opening aperture;
a rotary pin (claim 4) received in the opening aperture; and
a biasing device (claim 5) directly coupled to the rotary pin, the biasing device urging the rotary crank about the rotary pin to counteract a gravitational torque applied to the rotary crank by the bin door when the bin door moves between an open position and a closed position.
Claim 2 of the instant application and claim 5 of the patent each recite wherein the first housing includes a first interior surface (interior surface, clam 1) that substantially aligns with (flush, claim 1) a first interior surface (interior surface, claim 1) of the first sidewall.
Claim 3 of the instant application and claim 5 of the patent each recite wherein a center of the pivot pin aperture defines a pivot axis (claim 3, lines 3-4) about which the bin door moves between the open position and the closed position.
Claim 8 of the instant application and claim 5 of the patent each recite a pivot pin (claim 3) received in the pivot pin aperture and wherein the rotary pin (claim 4) is offset (inherently spaced) from the pivot pin.
Allowable Subject Matter
Upon filing of a terminal disclaimer, claims 1-3 and 8 would be allowable.
Claims 4-7 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 and 15-21 are allowed.
Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, Savian (US#2016/0083090) discloses in Figs. 21-34 a stowage bin assembly 140 comprising: a bin bucket assembly 26 including a bin bucket 12 having an opening and a first sidewall 18a, the first sidewall including a first notch 151; a bin door 14 coupled to the bin bucket assembly, the bin door being movable relative to the first bin bucket between an open position and a closed position, the bin door in the closed position covering the opening; a first hinge assembly 16a having a first housing 142a received in the first notch, the first hinge assembly having an interior cavity defined within the housing between plates 175a and 177a of the housing 142a; and element 150 received in the interior cavity being viewed and labeled as a first “self-opening” mechanism.  The bin door 14 is “self-opening” via gravity and mechanism 150 affects this opening movement via dampening the movement.
Savian fails to disclose the self-opening mechanism comprising: a rotary crank having a pivot pin aperture and an opening aperture; a rotary pin received in the opening aperture; and a biasing device  directly coupled to the rotary pin, the biasing device urging the rotary crank about the rotary pin to counteract a gravitational torque applied to the rotary crank by the bin door when the bin door moves between an open position and a closed position.  Frazier (US#2003/0080247) teaches a similar operating stowage bin assembly including a “self-opening” mechanism 30 (Figs. 3A-C) which includes a rotary crank 50 with pivot pin aperture and opening aperture 56, a pivot pin 60, a rotary pin 40, and a biasing device 54 wherein mechanism 30 affects opening movement via dampening the movement (see [0032], lines 17-20).  However, the biasing device 54 is purposefully isolated and separated from the rotary pin 40 as opposed to being directly coupled thereto as required by the claim.
Further, it is noted Rheaume (US#2020/0040633) discloses a similar stowage bin assembly 10 comprising: a bin bucket assembly including a first bin bucket 14 having an opening and a first sidewall 36, the first sidewall including a first notch 38; a bin door 20 coupled to the bin bucket assembly, the bin door being movable relative to the first bin bucket between an open position and a closed position, the bin door in the closed position covering the opening; a first hinge assembly 30 having a first housing 32,34 received in the first notch, the first hinge assembly having an interior cavity defined within the housing; and a first “self-opening” mechanism 60 received in the interior cavity of the first hinge assembly.  However, Rheaume fails to disclose the first self-opening mechanism including: a rotary crank having a pivot pin aperture and an opening aperture; a rotary pin received in the opening aperture; and a biasing device directly coupled to the rotary pin, the biasing device urging the rotary crank about the rotary pin to counteract a gravitational torque applied to the rotary crank by the bin door when the bin door moves between an open position and a closed position.
It is noted Rheaume is directed to a completely different type of overhead stowage bin than Savian and Frazier.  Rheaume discloses a fixed, shelf-style bin with a bin door that opens outwardly and up, whereas Savian and Frazier disclose a pivot-style bin (i.e. clamshell-type) that utilizes a downwardly rotating bin “door”.
Claim 13 includes the allowable subject matter discussed above with respect to claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677